Citation Nr: 0806695	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  03-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a right knee medial meniscectomy, 
currently rated as 40 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected right knee degenerative arthritis with limitation 
of motion, currently rated as 10 percent disabling..  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
April 1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 RO rating decision.  

During the pendency of the appeal, a September 2007 rating 
decision granted secondary service connection for a left foot 
disability (assigning a 10 percent rating effective on April 
3, 2007) and for a herniated nucleus pulposus (assigning a 40 
percent disability rating, effective on April 3, 2007).  

The September 2007 rating decision also assigned an increased 
40 percent rating for his service-connected right knee medial 
meniscectomy residuals, effective on April 3, 2007.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2005.  

The Board remanded the case to the RO for additional 
development of the record in September 2005.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected residuals of the medial 
meniscectomy of the right knee with degenerative arthritis 
currently is shown to be productive of a functional loss due 
to pain that more nearly approximates that of ankylosis in 
flexion between 20 and 40 degrees; findings of unfavorable 
ankylosis in flexion at 45 degrees or more are not 
demonstrated.  



CONCLUSIONS OF LAW

The criteria for the assignment of a rating higher than 50 
percent for the service-connected residuals of the right knee 
meniscectomy with demonstrated are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5256, 
5260, 5261, 5262 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In September 2005, after the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the September 2007 AMC rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the September 2005 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The September 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claim and of the evidence of record.  
The Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the December 2002 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in September 2007 Supplemental Statement of the Case 
(SSOC).   Further, the Board's decision herein denies the 
claim for increased initial rating, so no effective date is 
being assigned.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess as regards 
a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran had VA examinations in August 2000 and April 
2007. The veteran also testified at a hearing before the 
undersigned Veterans Law Judge in June 2005.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The veteran has been assigned separate disability ratings for 
his service-connected residuals of right knee medial 
meniscectomy and his right knee degenerative arthritis based 
on limitation of motion.  

The Board notes that, where medical evidence shows claimant 
has arthritis, and where the diagnostic code applicable to 
the disability is not based on limitation of motion, such as 
Diagnostic Code 5257 (knee subluxation or instability), a 
separate rating may be assigned if there is additional 
disability due to limitation of motion. VAOPGCPREC 23-97 
(July 1, 1997); see also Hicks v. West, 8 Vet. App. 417 
(1995).  

The service-connected residuals of right knee medial 
meniscectomy and his service-connected right knee 
degenerative arthritis based on limitation of motion have 
been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5256-5261.  

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (no percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

The Board notes that when there is limitation of motion of 
the specific joint or joints that is compensable (10 percent 
or higher) under the appropriate diagnostic codes, the 
compensable limitation of motion should be rated under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a.  

Under other criteria, such as Diagnostic Code 5256, a 30 
percent rating is assigned when the ankylosis of the knee has 
a favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees; a 40 percent rating is 
assigned where ankylosis of the knee has flexion between 10 
degrees and 20 degrees; a 50 percent rating is assigned where 
ankylosis of the knee has flexion between 20 degrees and 45 
degrees; and a 60 percent rating is assigned when ankylosis 
of the knee is extremely unfavorable in  flexion at an angle 
of 45 degrees or more.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight knee on the basis of recurrent 
subluxation or lateral instability; a 20 percent evaluation 
is warranted for moderate impairment; and a 30 percent rating 
is assignable for severe impairment.  

The Board notes that the terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees; a 20 
percent rating is warranted where flexion is limited to 30 
degrees; and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; and a 30 percent rating is warranted 
for extension limited to 20 degrees.  

A 40 percent disability rating is warranted for extension of 
the leg limited to 30 degrees, and a 50 percent disability 
rating is warranted for extension of the leg limited to 45 
degrees.  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
 
The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

An August 2000 VA examination noted that the veteran had 
undergone a diagnostic arthroscopic examination which showed 
degenerative changes in femoral condyles and medial 
compartment; the anterior cruciate ligament (ACL) and lateral 
meniscus were intact.  He currently had pain and weakness in 
the right knee with occasional stiffness, swelling, 
instability, locking and lack of endurance of the right leg.  
He sometimes had to manually lift his knee to get into or out 
of the car because knee locked and had an inability to move 
actively.  

The VA examiner noted that the veteran walked with a limping 
gait with a wide base and externally rotated his right leg, 
used a cane in the left hand, and wore a brace hinged on the 
right knee.  The right knee showed a 10 centimeter long and 1/2 
centimeter wide, transverse, tender scar that crossed the 
medial joint line of the right knee.  There was another 6 
centimeter long scar that was dark pigmented.  

The veteran's right knee was swollen, and there was 
tenderness on the medial joint line and patellar tendon area.  
The range of motion started to be painful at 74 degrees but 
was possible to 84 degrees with slow, guarded movement; it 
was extremely painful at the end of flexion.  He could not 
keep the knee at full flexion for more than 2 seconds because 
of pain.  

The medial collateral and lateral ligament and anterior 
posterior cruciate ligaments were intact.  After repetitive 
range of motion, the pain free range of motion for flexion 
was to 85 degrees and extension was to 30 degree range.  

The examiner opined that the veteran's instability was due to 
pain due to degenerative arthritis, especially when he walked 
on stairs and did stressful activity.  

An October 2000 VA MRI revealed extensive osteophyte 
formation with subchondral sclerosis and edema involving the 
medial joint compartment of the right knee.  The articular 
cartilage was essentially obliterated.  There were no 
discreet defects; the appearance was either most consistent 
with a post-surgical defect or long term degernative process.  
The ACL, the posterior cruciate ligaments, and lateral 
collateral ligaments were intact.  

A December 2001 private treatment note revealed that the 
veteran fell down the stairs as a result of his right knee 
giving out.  

A March 2003 VA rehabilitation note stated the veteran had 
severe degenerative joint disease and no ligament laxity.  He 
walked with 2 canes and needed a larger knee brace.  

An August 2003 VA Primary Care note stated that the veteran 
was on Percocet and that his knee gave way, throbbed with 
pain and swelled in the evening.  

At an April 2007 VA examination, the veteran's right knee 
pain was noted to have increased in intensity since his last 
VA examination in August 2000.  His constant daily pain was a 
7 out of 10 with medication and a 10 out of 10 with flare-
ups.  He was currently on Percocet, wore a knee brace, and 
had activity limitations.  He also always used two canes to 
assist him with walking.  

It was noted that there were two incapacitating episodes of 
arthritis per year and functional limitation on standing and 
walking with an inability to stand for more than a few 
minutes or walk more then a few yards.  

The right knee was noted to give way and to have instability, 
pain, stiffness and weakness; it did not have episodes of 
dislocation, subluxation or locking.  The flare-ups of joint 
disease were severe every 5 to 6 months.  

The veteran had an antalgic gait, and his right lower 
extremity rotated 30 to 35 degrees laterally with ambulation 
and at rest.  There was evidence of abnormal weight bearing 
because there was increased wear on the outside edges of the 
heels of his shoes.  

The veteran's right knee flexion (active motion against 
gravity) was from 15 degrees to 80 degrees, with pain at 15 
degrees; his passive range of motion was from 15 degrees to 
80 degrees.  There was additional limitation of motion on 
repetitive use due to pain from 20 degrees to 60 degrees.  
His extension was minus 15 degrees and decreased to minus 20 
with repetitive movements.  

The veteran's arthritis was noted to cause moderate 
impairment and to be an active process.  He had joint 
anklyosis that was stable; it was not pain free.  The 
veteran's condition was manifested by bony joint enlargement, 
crepitus, deformity, effusion, tenderness, painful movement, 
instability, weakness, abnormal motion and guarding of 
movement.  

The veteran's knee clicked or snapped and ground, had 
patellar abnormality with abnormal tracing, a surgically 
absent meniscus, and effusion.  The McMurray test was 
positive.  

The VA examiner diagnosed the veteran with end stage 
degenerative joint disease of the right knee.  It was noted 
that the veteran's knee condition prevented the veteran from 
chores, shopping, exercise, sports, recreation, and travel.  
His knee condition had moderate impact on dressing and mild 
impact on bathing, toileting, and grooming.  

The veteran testified in June 2005 that the inside of his leg 
was tender and that he slept with a pillow between his legs.  
He took Perocet every four hours.  He had fallen three times 
as a result of his right knee that gave way on steps and in 
his bathtub.  He used a walker, could only stand for 10 
minutes and was in constant pain.  


Increased rating for the service-connected residuals of 
the right knee medial menisectomy with degenerative 
arthritis based on limitation of motion.  

A September 2000 RO rating decision assigned an increased 20 
percent rating for the service-connected residuals of a right 
knee medial menisectomy under the provisions of Diagnostic 
Code 5257 based on his having moderate recurrent subluxation 
and lateral instability.  A separate rating of 10 percent had 
also been assigned for degenerative arthritis of the right 
knee with limitation of motion, effective on July 13, 2000.  

A September 2007 rating decision increased this rating from 
20 to 40 percent for the service-connected residuals of a 
right knee medial meniscectomy under the provisions of 
Diagnostic Code 5256 based on ankylosis of the joint in 
flexion between 10 and 20 degrees.  This was effective on 
April 3, 2007.  

After careful of the veteran's VA examinations, VA treatment 
notes, private treatment notes and his testimony, the 
service-connected residuals of the right knee meniscectomy 
including the degenerative arthritis currently is shown to be 
productive of a disability picture manifested by a functional 
loss due to pain that more nearly approximates that of 
ankylosis in flexion between 20 degrees and 40 degrees.  

As the service-connected right knee disability is not shown 
to be manifested by extremely unfavorable ankylosis in 
flexion of 45 degrees or more, a higher rating is not 
assignable under the provisions of Diagnostic Code 5256.  



ORDER

An increased rating of 50 percent for the service-connected 
residuals of the right knee meniscectomy with degenerative 
arthritis is granted, subject to the regulation controlling 
the disbursement of VA monetary benefits.  



REMAND

Prior to April 3, 2007, the RO had assigned a 10 percent 
rating for his service-connected right knee degenerative 
arthritis with limitation of motion under the provisions of 
Diagnostic Code 5003.  

However, in this case, the Board finds that the granting of 
separate ratings under Diagnostic Codes 5003 and 5256 would 
result in compensating veteran twice for the same 
symptomatology and would constitute pyramiding.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), citing Brady v. Brown, 4 
Vet. App. 203 (1993)  

After a careful review of the record, the Board finds that, 
during the course of the appeal, the RO did not fully assess 
the degree of limitation of flexion or extension caused by 
the service-connected right knee degenerative arthritis that 
was separately rated prior to April 3, 2007.  

In addition, the RO did not address the extent of any 
separately ratable instability or recurrent subluxation or 
any joint pathology caused by the previous cartilage damage 
during the appeal prior to April 3, 2007.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
current information referable to recent 
treatment received for his service-
connected right knee disability.  Based 
on his response, the RO should undertake 
all indicate action to assist the veteran 
in procuring all pertinent records for 
review.  

2.  The veteran then should be afforded a 
VA examination in order to evaluate the 
current severity of the service-connected 
right knee disability.  All indicated 
testing should be done in this regard.  
The examiner should ascertain the current 
extent of any related instability or 
recurrent subluxation or joint pathology 
due to cartilage damage of the right 
knee.  

3.  Following completion of all indicated 
development, the RO should review the 
claim for increase in light of all the 
evidence of record.  If any benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


